GUNTHER, Judge.
We affirm the conviction and sentence imposed by the trial court.
Although defendant raises several points on appeal, only one requires comment. Defendant asserts that the trial court erred in aggravating his sentence. Although three of the four reasons for departing upward from the sentencing guidelines were invalid, one reason was valid. The valid reason was that the defendant initially left the scene of the accident, returned but rendered no aid to his victim, and then again fled the scene of the accident. Since the trial court articulated a valid reason for departure, we affirm the sentence. § 921.001(5), Fla.Stat. (1987); Abt v. State, 528 So.2d 112, (Fla. 4th DCA 1988).
AFFIRMED.
DOWNEY, J., concurs.
STONE, J., concurs specially with opinion.